IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-73,859-01




EX PARTE LLOYD HARRISON PITCHFORD, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 10,600
IN THE 46TH DISTRICT COURT FROM WILBARGER COUNTY




           Per curiam.

O R D E R

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant pleaded guilty and was convicted
of aggravated sexual assault of a child.  A jury sentenced Applicant to sixty years’ imprisonment. 
The Seventh Court of Appeals affirmed his conviction and sentence.  Pitchford v. State, No. 07-05-0254-CR (Tex. App.–Amarillo, February 28, 2007, pet. ref’d).  
            This Court remanded the application to the trial court for findings of fact and conclusions of
law regarding Applicant’s claim of ineffective assistance of counsel.  After a live hearing, the trial
court signed findings of fact and conclusions of law that were based on the record and the testimony
at the writ hearing.  The trial court recommended that relief be denied.
            This Court does not adopt the trial court’s conclusion of law number two.  Based on the trial
court’s other findings of fact and conclusions of law, as well as this Court’s independent review of
the entire record, we deny relief.

Filed: October 13, 2010
Do not publish